Leonard, J., dissenting.
—I do not concur as to the second count.
The defendant’s acts caused an insolvency. He was a trustee. The averment of these facts supersedes the necessity to aver defendant’s knowledge of the insolvency.
*304■ After the commission of these acts, causing insolvency, while he was a trustee, the public and the plaintiff being ignorant of the insolvency, the defendant suffered the company, through its officers, to hold itself out as solvent, and caused the plaintiff to receive and rely on its contract of indemnity, whereby an injury was sustained.
The second count is sufficient as an action on the case.
I concur as to the first count. The party complaining must be a creditor, or have a contract on which he may become a creditor, when the violations of law complained of occur. The first count is defective in not so alleging.